Exhibit 99.1 LOCATEPLUS ANNOUNCES MAJOR DEBT RESTRUCTURE BEVERLY MASSACHUSETTS, –LocatePlus Holdings Corporation(PINK SHEETS – LPHC), a prominent supplier of investigative solutions including data-subject location characteristics and personal contact information,announced today that it had successfully negotiated with a major creditor,Dutchess Private Equities Fund, Ltd., (“Dutchess”) to convert over $1,800,000 of existing indebtedness plus a warrant to purchase 1,125,000 shares of its Common Stock into 72,000 shares of a new Series A Preferred Stock. The 72,000 shares of new Series A Preferred Stock issued to Dutchess have a par value of $1.00 per share and a $25 liquidation preference. They are restricted as to resale. They pay a dividend of 1% per annum of the par value per share in cash or in Series A Preferred Stock. Holders will have a vote on any matters affecting the Series A Preferred Stock. The shares are convertible at any time into restricted shares of the Company’s Common Stock at 41.66 shares of Common Stock per share of Preferred Stock (fully converted, 3,001,680 shares of Common
